Citation Nr: 1745287	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1959 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the Veteran's claim of entitlement to SMC, there is no debate as to whether or not the Veteran requires aid and attendance.  However, it remains unclear as to whether his need for aid and attendance is due to his service-connected PTSD, exclusive of other nonservice-connected disabilities which are shown to greatly impact his ability to function independently.  As such, the Veteran was scheduled for a VA examination in February 2013.

The record indicates that the Veteran failed to report to his scheduled VA examination and he subsequently cited transportation difficulties and the location of the appointment as his reason for failing to report.  Additionally, it appears that the Veteran may have been mailed a notice letter of the upcoming examination within the same month it was scheduled.  Thereafter, in March 2013 he was sent a status letter which informed him that he would be afforded an examination, which was not done.  In light of the above stated circumstances, the Board finds the Veteran should be rescheduled for a VA examination to address whether his service-connected PTSD condition results in the need for aid and attendance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, including those from beyond April 2013 from the Reno VAMC.

2.  Thereafter, reschedule the Veteran for a VA aid and attendance examination at the Auburn, CA VAMC, as requested.  The claims file must be made available for the examiner to review.  All relevant tests and studies should be undertaken.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

The examiner must evaluate the extent to which the Veteran's service-connected PTSD (exclusive of other non service-connected) conditions impacts his ability to dress or undress, keep himself ordinarily clean and presentable, attend to the wants of nature, feed himself, the need of any prosthetic or orthopedic appliances and any incapacity (physical or mental) which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

The examiner should state an opinion as to whether any of these functional impairments due to PTSD render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment.
3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




